941 A.2d 1259 (2008)
GENERAL MOTORS CORPORATION, C/O CT Corporation and Dave Hallman Chevrolet, Inc., Petitioners,
v.
Robert J. DYLEWSKI, Personal Representative of the Estate of Adam Robert Dylewski, Deceased, Respondents.
No. 77 EM 2006.
Supreme Court of Pennsylvania.
February 4, 2008.

ORDER
PER CURIAM.
AND NOW, this 4th day of February, 2008, as the matter filed at Docket. Number 4356 May Term, 2005 in the Court of Common Pleas of Philadelphia County is discontinued, the Petition for Review is DISMISSED AS MOOT.